MEMORANDUM *
The District Court awarded overtime to 31 deputy sheriffs working for Cowlitz County, Washington. The sheriffs appeal the court’s denial of liquidated damages, refusal to apply a three-year statute of limitations, computation of overtime and limitation of the attorney’s fees award. We affirm in part and reverse in part.
Generally, employers must pay liquidated damages for a failure to pay overtime in violation of the Fair Labor Standards Act (FLSA). 29 U.S.C. § 216(b). A narrow exception allows courts to deny liquidated damages only if the employer proves that it acted (1) in good faith and (2) with reasonable grounds for believing that the failure to pay was not a violation of the FLSA. 29 U.S.C. § 260; Bratt v. County of Los Angeles, 912 F.2d 1066, 1071 (9th Cir.1990). This test involves both subjective and objective components. Id. at 1071-1072.
Cowlitz County failed to meet these requirements. The mere receipt of publications and attendance at meetings does not prove an honest intention to ascertain and comply with the law. Moreover, even if we deferred to the district court’s determination regarding the employer’s intention, Cowlitz County did not establish that it had objectively “reasonable grounds” for failing to comply with the FLSA. The County’s actions violated the FLSA’s clear requirement that employers pay overtime when an employee works more than 40 hours in one week. 29 U.S.C. § 207(a). It is not reasonable for an employer to remain ignorant of clear law. Williams v. Tri-County Growers, Inc., 747 F.2d 121, 129 (3rd Cir.1984); Barcellona v. Tiffany English Pub., Inc., 597 F.2d 464, 468-469 (5th Cir.1979). See also Brock v. Wilamkowski, 833 F.2d 11, 19-20 (2nd Cir.1987).
The County’s attempt to prove reasonableness through its reliance on employee complaints and the collective bargaining agreement is misplaced. The employer bears the burden of establishing good faith and reasonableness. 29 U.S.C. § 260. This burden would be severely undermined if the employer could simply point to the employees’ failure to ascertain *545and prevent the violation. See also Local 246 Util. Workers Union of Am. v. S. Cal. Edison Co., 83 F.3d 292, 298 (9th Cir. 1996) (employees’ acquiescence in a payment plan does not constitute a finding on the question of good faith); Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740-741, 101 S.Ct. 1437, 67 L.Ed.2d 641 (1981) (a collective bargaining agreement cannot waive the right under FLSA to overtime pay).
The district court erred in applying a two year statute of limitations. A three year statute of limitations applies when, as here, the cause of action arose out of a willful violation of the FLSA. 29 U.S.C. § 255(a). Courts may find willfulness only where the employer “either knew or showed reckless disregard for the matter of whether its conduct was prohibited by the statute.” McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133, 108 S.Ct. 1677, 100 L.Ed.2d 115 (1988). Because Cowlitz County knew that employees were working overtime without additional pay and knew or at least recklessly disregarded the fact that a collective bargaining agreement’s terms cannot waive the requirements of the FLSA, the County acted willfully. The County’s argument regarding its motivation — that it acted to satisfy the desires of employees for a certain schedule — has no legal relevance.
Because the deputies have already been paid their straight time rate, they are simply owed the extra 50%. See, e.g., Rushing v. Shelby County Gov’t, 8 F.Supp.2d 737, 743 (W.D.Tenn.1997); Zoltek v. Safelite Glass Corp., 884 F.Supp. 283, 287 (N.D.Ill.1995).
The District Court properly considered the settlement offer in determining attorney’s fees. When, as here, a plaintiff rejects an offer pursuant to Federal Rule of Civil Procedure 68 in a FLSA case, the district court must consider “the reasonableness of an attorney fee award,” which depends at least in part “on the district court’s consideration of the results the plaintiff obtained by going to trial compared to the Rule 68 offer.” Haworth v. Nevada, 56 F.3d 1048, 1052 (9th Cir.1995). A joint offer of judgment is valid for this purpose. Lang v. Gates, 36 F.3d 73, 75 (9th Cir.1994). There is no indication that the district court abused its discretion regarding the reasonableness of the fees. However, on remand, the District Court should recalculate the attorney’s fees to account for the change in the damage award.
In conclusion, the denial of liquidated damages is REVERSED, the refusal to apply a three year statute of limitations is REVERSED, and the computation of the overtime award at 50% of straight time pay is AFFIRMED. The district court should recalculate the attorney’s fees award accordingly. Each party shall bear its own costs.
KLEINFELD, Circuit Judge, concurring in part and dissenting in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.